—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Rockland County (Dillon, J.), dated August 23, 2000, which denied his motion to vacate a prior order of the same court, dated March 31, 1998, which dismissed the action.
Ordered that the appeal is dismissed, with costs.
The appellant’s prior appeal from an order of the Supreme Court, Rockland County, dated January 27, 2000, was dismissed on February 14, 2001, for lack of prosecution (see, 22 NYCRR 670.8 [h]). Since a dismissal for want of prosecution constitutes an adjudication on the merits with respect to all issues which could have been raised therein, the appellant is precluded from obtaining appellate review of those issues at this time (see, Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750; Bray v Cox, 38 NY2d 350; Gammal v La Casita Milta, 278 AD2d 364). Accordingly, the appeal from the order dated *252August 23, 2000, must be dismissed. Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.